PER CURIAM.
We affirm as untimely that part of the appeal which seeks review of appellant’s 1995 conviction. To the extent Orr is appealing the denial of his trial court motion (whether it be a 3.800 or 3.850 motion) directed to his 1999 revocation of probation and resulting sentences, we dismiss the appeal without prejudice. Orr already has pending in this court direct appeals of those revocations in case numbers 4D99-4339, 4D99-4340, and 4D99-4341. See Amendments to Florida Rules of Criminal Procedure 3.111(e) and 3.800 and Florida Rules of Appellate Procedure 9.020(h), 9.14-0, and 9.600, 761 So.2d 1015 (Fla.1999).
DELL, POLEN and GROSS, JJ., concur.